DETAILED ACTION
This office action is in response to the amendment filed on 8/12/2022. In the amendment, claim 12 has been amended, claims 1-11, 17-20 and 22-23 are now canceled and claims 24-37 have been newly added. Overall, claims 12-16, 21 and 24-37 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.

Claim Objections
Applicant is advised that should claim 16 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 16, 21, 24-25, 30-31 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2020/0200060 A1 to Everly et. al. (Everly) in view of Pub No. US 2020/0047145 A1 to Kim (Kim).

In Reference to Claim 12
Everly teaches (except for the bolded and italic recitations below):
An exhaust system for an internal combustion engine, the exhaust system comprising: 
an exhaust gas flow duct (29) for a flow of exhaust gas in an exhaust gas flow direction (see at least Everly Fig. 1 paragraph 26); and 
at least one exhaust gas heating unit (70) arranged in the exhaust gas flow duct (29), the exhaust gas heating unit comprising: 
a jacket heating conductor element (84, 86, 88) comprising a jacket (86), an electrical heating conductor (84) extending in the jacket (86), and insulating material (88) surrounding the electrical heating conductor (84); and 
a heat transfer surface formation (74) arranged on an outer side of the jacket (86) and in heat transfer contact with the jacket (86), wherein the heat transfer surface formation (74) comprises a transfer element (76) extending along the jacket heating conductor element (84, 86, 88) such as to helically surround the jacket heating conductor element (84, 86, 88) in at least some areas, the jacket heating conductor element (84, 86, 88) being arranged with a spiral form or a meandering form in a plane that is essentially at right angles to the exhaust gas flow direction (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43).
Everly is silent (bolded and italic recitations above) as to the transfer element (76) extending along the jacket heating conductor element (84, 86, 88) such as to helically surround the jacket heating conductor element (84, 86, 88). However, it is known in the art before the effective filing date of the claimed invention to have the transfer element extending along the jacket heating conductor element such as to helically surround the jacket heating conductor element. For example, Kim teaches to have a transfer element (72) extending along the jacket heating conductor element (50) such as to helically surround the jacket heating conductor element (50). Kim further teaches that such shape increase the time for the exhaust gas to stay in the space and to increase a heat exchange area to improve the heating performance (see at least Kim Fig.5 and paragraphs 48-53). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer element of Everly in a helically surround the jacket heating conductor element as taught by Kim in order to increase the time for the exhaust gas to stay in the space and to increase a heat exchange area to improve the heating performance.

In Reference to Claim 16
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), wherein: 
the jacket is made of a metallic material; or 
the heat transfer surface formation is connected to the jacket with a pressing on or shrinking on frictional engagement; or 
the heat transfer surface formation (#72 of Kim) is connected to the jacket (86) by a connection in substance (via brazed, welded or secured by an means); or 
any combination of the jacket is made of a metallic material and the heat transfer surface formation is connected to the jacket with a pressing on or shrinking on frictional engagement and the heat transfer surface formation is connected to the jacket by a connection in substance (see at least Kim Fig.5 and paragraphs 48-53) (see at least Everly Fig.12 and paragraph 50).

In Reference to Claim 21
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), wherein helical portions (#72 of Kim) of the transfer element ((#72 of Kim) are arranged along the at least some areas of the jacket heating conductor element (84, 86, 88) in a shape of a screw (see at least Kim Fig.5 and paragraphs 48-53) (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43).

In Reference to Claim 24
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), wherein: 
the jacket is made of a metallic material; or 
the heat transfer surface formation is connected to the jacket with a pressing on or shrinking on frictional engagement; or 
the heat transfer surface formation (#72 of Kim) is connected to the jacket (86) by a connection in substance (via brazed, welded or secured by an means); or 
any combination of the jacket is made of a metallic material and the heat transfer surface formation is connected to the jacket with a pressing on or shrinking on frictional engagement and the heat transfer surface formation is connected to the jacket by a connection in substance (see at least Kim Fig.5 and paragraphs 48-53) (see at least Everly Fig.12 and paragraph 50).

In Reference to Claim 25
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), wherein the jacket heating conductor element (#72 of Kim) is configured to extend linearly in at least some areas (see at least Kim Fig.5 and paragraphs 48-53) (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43).

In Reference to Claim 30
Everly teaches (except for the bolded and italic recitations below):
An exhaust system for an internal combustion engine, the exhaust system comprising: 
an exhaust gas flow duct (29); and 
at least one exhaust gas heating unit (70) arranged in the exhaust gas flow duct (29), the exhaust gas heating unit (70) comprising: 
a jacket heating conductor element (84, 86, 88) comprising a jacket (86), an electrical heating conductor (84) extending in the jacket (86), and insulating material (88) surrounding the electrical heating conductor (84), at least a portion of the insulating material (88) being located between the jacket (86) and the electrical heating conductor (84); and 
a heat transfer surface formation (74) arranged on an outer side of the jacket (86) and in heat transfer contact with the jacket (86), wherein the heat transfer surface formation (74) comprises a transfer element (76) extending along the jacket heating conductor element (84, 86, 88) such as to helically surround the jacket heating conductor element (84, 86, 88) in at least some areas, the transfer element (76) being located at a spaced location (formed by the jacket (86)) from the insulating material (88) (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43).
Everly is silent (bolded and italic recitations above) as to the transfer element (76) extending along the jacket heating conductor element (84, 86, 88) such as to helically surround the jacket heating conductor element (84, 86, 88). However, it is known in the art before the effective filing date of the claimed invention to have the transfer element extending along the jacket heating conductor element such as to helically surround the jacket heating conductor element. For example, Kim teaches to have a transfer element (72) extending along the jacket heating conductor element (50) such as to helically surround the jacket heating conductor element (50). Kim further teaches that such shape increase the time for the exhaust gas to stay in the space and to increase a heat exchange area to improve the heating performance (see at least Kim Fig.5 and paragraphs 48-53). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer element of Everly in a helically surround the jacket heating conductor element as taught by Kim in order to increase the time for the exhaust gas to stay in the space and to increase a heat exchange area to improve the heating performance.

In Reference to Claim 31
An exhaust system in accordance with claim 30 (see rejection to claim 30 above), wherein the exhaust gas flow duct (29) is configured to guide flow exhaust gas in an exhaust gas flow direction, the jacket heating conductor element (84, 86, 88) being arranged with a spiral form or a meandering form in a plane that is essentially at right angles to the exhaust gas flow direction (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43).

In Reference to Claim 35
Everly teaches (except for the bolded and italic recitations below):
An exhaust system for an internal combustion engine, the exhaust system comprising: 
an exhaust gas flow duct (29); and 
at least one exhaust gas heating unit (70) arranged in the exhaust gas flow duct (29), the exhaust gas heating unit (70) comprising: 
a jacket heating conductor element (84, 86, 88) comprising a jacket (86), an electrical heating conductor (84) extending in the jacket (86), and insulating material (88) surrounding the electrical heating conductor (84); and 
a heat transfer surface formation (74) arranged on an outer side of the jacket (86) and in heat transfer contact with the jacket (86), wherein the heat transfer surface formation (74) comprises a transfer element (76) extending along the jacket heating conductor element (84, 86, 88) such as to helically surround the jacket heating conductor element (84, 86, 88) in at least some areas, the transfer element (76) extending to a location located radially beyond the insulating material (88) with respect to a longitudinal axis of the jacket heating conductor element (84, 86, 88) (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43).
Everly is silent (bolded and italic recitations above) as to the transfer element (76) extending along the jacket heating conductor element (84, 86, 88) such as to helically surround the jacket heating conductor element (84, 86, 88) and located radially beyond the insulating material (88) with respect to a longitudinal axis of the jacket heating conductor element (84, 86, 88). However, it is known in the art before the effective filing date of the claimed invention to have the transfer element extending along the jacket heating conductor element such as to helically surround the jacket heating conductor element and located radially beyond the insulating material with respect to a longitudinal axis of the jacket heating conductor element. For example, Kim teaches to have a transfer element (72) extending along the jacket heating conductor element (50) such as to helically surround the jacket heating conductor element (50) and located radially beyond the jacket heating conductor element (50) with respect to a longitudinal axis of the jacket heating conductor element (50). Kim further teaches that such shape increase the time for the exhaust gas to stay in the space and to increase a heat exchange area to improve the heating performance (see at least Kim Fig.5 and paragraphs 48-53). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer element of Everly in a helically surround the jacket heating conductor element and located radially beyond the insulating material with respect to a longitudinal axis of the jacket heating conductor element as taught by Kim in order to increase the time for the exhaust gas to stay in the space and to increase a heat exchange area to improve the heating performance.

In Reference to Claim 36
An exhaust system in accordance with claim 35 (see rejection to claim 35 above), wherein the exhaust gas flow duct (29) is configured to guide flow exhaust gas in an exhaust gas flow direction, the jacket heating conductor element (84, 86, 88) being arranged with a spiral form or a meandering form in a plane that is essentially at right angles to the exhaust gas flow direction (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43).

In Reference to Claim 37
An exhaust system in accordance with claim 36 (see rejection to claim 36 above), wherein at least a portion of the insulating material (88) is located between the jacket (86) and the electrical heating conductor (84), the transfer element (#72 of Kim) being free of contact with the insulating material (88) (see at least Kim Fig.5 and paragraphs 48-53) (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43).

Claims 13-14, 26 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Everly in view of Kim and further in view of Pub No. US 2010/0290957 A1 to Yoshida et. al. (Yoshida).

In Reference to Claim 13
Everly in view of Kim teaches (except for the bolded and italic recitations below):
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), further comprising an exhaust gas treatment unit comprising a catalytic converter unit or a particle filter unit, wherein the exhaust gas heating unit (1) is arranged in an exhaust gas flow direction in the exhaust gas flow duct upstream in relation to the exhaust gas treatment unit (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43).
Everly teaches that the heater (1) can be for exhaust purification system such as catalytic converter unit or particulate filter unit (Everly paragraph 4) however Everly in view of Kim does not explicitly teaches (bolded and italic recitations above) as to have the heater upstream of the exhaust gas treatment unit comprising a catalytic converter unit or a particle filter unit. However, it is very well known in the art before the effective filing date of the claimed invention that electrical heater such as Everly is located upstream of an exhaust gas treatment unit comprising a catalytic converter unit or a particle filter unit. For example, Yoshida teaches to have heater (8) upstream of the catalytic converter unit (3) or a particle filter unit (4). Yoshida further teaches that having such structures (catalyst converter or particulate filter) provides purification of exhaust gases (see at least Yoshida Fig.4 and paragraphs 17-20, 25). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of system of Everly in view of Kim to include the catalytic converter or particulate filter downstream of the heater as taught by Yoshida in order to provides purification of exhaust gases.

In Reference to Claim 14
An exhaust system in accordance with claim 13 (see rejection to claim 13 above), wherein a heat transfer surface of the heat transfer surface formation is formed with catalytically active material in at least some areas, wherein the catalytically active material and the catalytic converter unit (3) are associated with the same type of catalytic converter (Yoshida teaches that the heaters (8) can be coated with the catalytically active material and the catalytic converter unit (3) are associated with the same type of catalytic converter. Yoshida teaches that having such structures provide additional exhaust purification and exhaust purification system may be downsized (see at least Yoshida Fig.4 and paragraphs 22-26). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heater of Everly in view of Kim to be coated with the catalytically active material as taught by Yoshida in order to provide additional exhaust purification and exhaust purification system may be downsized) (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43) (see at least Yoshida Fig.4 and paragraphs 17-20, 25).

In Reference to Claim 26
Everly in view of Kim teaches (except for the bolded and italic recitations below):
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), wherein a heat transfer surface of the heat transfer surface formation is formed with catalytically active material in at least some areas (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43).
Everly in view of Kim is silent (bolded and italic recitations above) as to having the heat transfer surface formation (18 or 74 or 106 or 126) is formed with catalytically active material and the catalytically active material and the catalytic converter unit (3) are associated with the same type of catalytic converter. However, it is known in the art before the effective filing date of the claimed invention to have the surface of the heater with catalytically active material and the catalytic converter unit are associated with the same type of catalytic converter. For example, Yoshida teaches that the heaters (8) can be coated with the catalytically active material and the catalytic converter unit (3) are associated with the same type of catalytic converter. Yoshida teaches that having such structures provide additional exhaust purification and exhaust purification system may be downsized (see at least Yoshida Fig.4 and paragraphs 22-26). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heater of Everly in view of Kim to be coated with the catalytically active material as taught by Yoshida in order to provide additional exhaust purification and exhaust purification system may be downsized.

In Reference to Claim 32
Everly in view of Kim teaches (except for the bolded and italic recitations below):
An exhaust system in accordance with claim 31 (see rejection to claim 31 above), further comprising an exhaust gas treatment unit comprising a catalytic converter unit or a particle filter unit, wherein the exhaust gas heating unit (1) is arranged in an exhaust gas flow direction in the exhaust gas flow duct upstream in relation to the exhaust gas treatment unit (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43).
Everly teaches that the heater (1) can be for exhaust purification system such as catalytic converter unit or particulate filter unit (Everly paragraph 4) however Everly in view of Kim does not explicitly teaches (bolded and italic recitations above) as to have the heater upstream of the exhaust gas treatment unit comprising a catalytic converter unit or a particle filter unit. However, it is very well known in the art before the effective filing date of the claimed invention that electrical heater such as Everly is located upstream of an exhaust gas treatment unit comprising a catalytic converter unit or a particle filter unit. For example, Yoshida teaches to have heater (8) upstream of the catalytic converter unit (3) or a particle filter unit (4). Yoshida further teaches that having such structures (catalyst converter or particulate filter) provides purification of exhaust gases (see at least Yoshida Fig.4 and paragraphs 17-20, 25). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of system of Everly in view of Kim to include the catalytic converter or particulate filter downstream of the heater as taught by Yoshida in order to provides purification of exhaust gases.

In Reference to Claim 33
An exhaust system in accordance with claim 32 (see rejection to claim 32 above), wherein a heat transfer surface of the heat transfer surface formation is formed with catalytically active material in at least some areas, wherein the catalytically active material and the catalytic converter unit (3) are associated with the same type of catalytic converter (Yoshida teaches that the heaters (8) can be coated with the catalytically active material and the catalytic converter unit (3) are associated with the same type of catalytic converter. Yoshida teaches that having such structures provide additional exhaust purification and exhaust purification system may be downsized (see at least Yoshida Fig.4 and paragraphs 22-26). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heater of Everly in view of Kim to be coated with the catalytically active material as taught by Yoshida in order to provide additional exhaust purification and exhaust purification system may be downsized) (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43) (see at least Yoshida Fig.4 and paragraphs 17-20, 25).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Everly in view of Kim and further in view of Yoshida and further in view of Pub No. US 2018/0334939 A1 to Mital et. al. (Mital). 

In Reference to Claim 27
Everly in view of Kim and further in view of Yoshida teaches (except for the bolded and italic recitations below):
An exhaust system in accordance with claim 26 (see rejection to claim 26 above), wherein: 
at least one heat transfer element of the heat transfer surface formation (#72 of Kim) is coated with catalytically active material (as taught by Yoshida); 
the at least one heat transfer element (#72 of Kim) is made of aluminum material (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43) (see at least Kim Fig.5 and paragraphs 48-53) (see at least Yoshida Fig.4 and paragraphs 22-26).
Everly in view of Kim and further in view of Yoshida teaches to coat the surface of the heater with catalytically active material however is silent (bolded and italic recitations above) as to the at least one heat transfer element (#72 of Kim) is made of aluminum material. However, it is known in the art before the effective filing date of the claimed invention to make the heat transfer element out of aluminum material. For example, Mital teaches that the heater outer surface can be made out of Aluminum. Mital further teaches that having such material prevents corrosion (see at least Mital paragraph 6). Therefore it would have been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one heat transfer element of Everly in view of Kim and further in view of Yoshida to be made out of aluminum material as taught by Mital in order to prevent corrosion to the surface of the heater.

In Reference to Claim 28
Everly in view of Kim and further in view of Yoshida teaches (except for the bolded and italic recitations below):
An exhaust system in accordance with claim 26 (see rejection to claim 26 above), wherein the catalytically active material comprises: 
platinum; or 
palladium; or 
rhodium; or 
any combination of platinum and palladium and rhodium (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43) (see at least Kim Fig.5 and paragraphs 48-53) (see at least Yoshida Fig.4 and paragraphs 22-26).
Everly in view of Kim and further in view of Yoshida teaches to coat the surface of the heater with catalytically active material such as oxidation catalyst (OC) or selective catalytic reduction system (SCR) however is silent (bolded and italic recitations above) as to the catalytically active material such as OC comprises platinum; or palladium; or rhodium; or any combination of platinum and palladium and rhodium. However, it is very well known in the art before the effective filing date of the claimed invention that OC comprises platinum; or palladium; or rhodium; or any combination of platinum and palladium and rhodium. For example, Mital teaches that the OC comprise platinum; or palladium; or rhodium; or any combination of platinum and palladium and rhodium (see at least Mital Fig.1 and paragraphs 23-24). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the catalytically active material of OC within the heater of Everly in view of Kim and further in view of Yoshida comprises  platinum; or palladium; or rhodium; or any combination of platinum and palladium and rhodium as evidence by Mital.

In Reference to Claim 29
Everly in view of Kim and further in view of Yoshida teaches (except for the bolded and italic recitations below):
An exhaust system in accordance with claim 26 (see rejection to claim 26 above), wherein the catalytically active material comprises: 
iron zeolite material; or 
copper zeolite material; or 
vanadium oxide material; or 
any combination of iron zeolite material and copper zeolite material and vanadium oxide material (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43) (see at least Kim Fig.5 and paragraphs 48-53) (see at least Yoshida Fig.4 and paragraphs 22-26).
Everly in view of Kim and further in view of Yoshida teaches to coat the surface of the heater with catalytically active material such as oxidation catalyst (OC) or selective catalytic reduction system (SCR) however is silent (bolded and italic recitations above) as to the catalytically active material such as SCR comprises iron zeolite material; or copper zeolite material; or vanadium oxide material; or any combination of iron zeolite material and copper zeolite material and vanadium oxide material. However, it is very well known in the art before the effective filing date of the claimed invention that SCR comprises iron zeolite material; or copper zeolite material; or vanadium oxide material; or any combination of iron zeolite material and copper zeolite material and vanadium oxide material. For example, Mital teaches that the SCR comprises iron zeolite material; or copper zeolite material; or vanadium oxide material; or any combination of iron zeolite material and copper zeolite material and vanadium oxide material (see at least Mital Fig.1 and paragraphs 19-20). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the catalytically active material of SCR within the heater of Everly in view of Kim and further in view of Yoshida comprises iron zeolite material; or copper zeolite material; or vanadium oxide material; or any combination of iron zeolite material and copper zeolite material and vanadium oxide material as evidence by Mital.

Claims 15 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Everly in view of Kim and further in view of Pub No. US 2014/0360162 A1 to Gonze et. al. (Gonze). 

In Reference to Claim 15
Everly in view of Kim teaches (except for the bolded and italic recitations above):
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), wherein a hydrocarbon release device is associated with at least one exhaust gas heating unit (1) for releasing hydrocarbon into the exhaust gas stream upstream in relation to the exhaust gas heating element (1) (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43).
Everly is silent (bolded and italic recitations above) as to having a hydrocarbon release device for releasing hydrocarbon into the exhaust gas stream upstream in relation to the exhaust gas heating element (1). However, it is known in the art before the effective filing date of the claimed invention to have a hydrocarbon release device for releasing hydrocarbon into the exhaust gas stream upstream in relation to the exhaust gas heating element. For example, Gonze teaches a hydrocarbon release device (54) for releasing hydrocarbon into the exhaust gas stream upstream in relation to the exhaust gas heating element (50). Gonze further teaches that having such structures provides heating of the exhaust purification devices downstream of the heater (see at least Gonze Fig.1 and paragraphs 30 and 35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Everly in view of Kim with the hydrocarbon release device upstream of the heater as taught by Gonze in order to heat the exhaust purification devices downstream of the heater.

In Reference to Claim 34
Everly in view of Kim teaches (except for the bolded and italic recitations above):
An exhaust system in accordance with claim 31 (see rejection to claim 31 above), wherein a hydrocarbon release device is associated with at least one exhaust gas heating unit for releasing hydrocarbon into the exhaust gas stream upstream in relation to the exhaust gas heating element (see at least Everly Figs. 1 and 5-6 and paragraphs 26, 33, 38-41 and 43).
Everly is silent (bolded and italic recitations above) as to having a hydrocarbon release device for releasing hydrocarbon into the exhaust gas stream upstream in relation to the exhaust gas heating element (1). However, it is known in the art before the effective filing date of the claimed invention to have a hydrocarbon release device for releasing hydrocarbon into the exhaust gas stream upstream in relation to the exhaust gas heating element. For example, Gonze teaches a hydrocarbon release device (54) for releasing hydrocarbon into the exhaust gas stream upstream in relation to the exhaust gas heating element (50). Gonze further teaches that having such structures provides heating of the exhaust purification devices downstream of the heater (see at least Gonze Fig.1 and paragraphs 30 and 35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Everly in view of Kim with the hydrocarbon release device upstream of the heater as taught by Gonze in order to heat the exhaust purification devices downstream of the heater.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-16, 21 and 24-37 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2007/0157602 A1 to Gschwind teaches a heater for urea tank having a helical shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 2, 2022